Citation Nr: 0421536	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO in Huntington, West Virginia, currently 
has jurisdiction over the claims folder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in May 2001, a transcript 
of which is of record.

In August 2001 and January 2004, the Board remanded the case 
for additional development.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives, and that a new remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence consistently shows full 
range of motion of both knees.  However, the evidence also 
reflects that he has painful motion of both knees.

3.  The competent medical evidence does not reflect that 
either of the veteran's knees are manifest by recurrent 
subluxation or instability.





CONCLUSIONS OF LAW

1.  The veteran is entitled to a schedular rating of no more 
than 10 percent for his service-connected right knee 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2003).

2.  The veteran is entitled to a schedular rating of no more 
than 10 percent for his service-connected left knee disorder.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The record reflects that the veteran was notified of the VCAA 
by the August 2001 Board remand.  In addition, the RO sent 
correspondence to the veteran in March 2001, September 2002, 
and October 2002 which informed him of VA's enhanced duties 
to assist and notify under the VCAA.  Although this 
correspondence did not specifically refer to the bilateral 
knee claim, it does show that the veteran was apprised of the 
general provisions of the VCAA.  Further, he was sent 
correspondence in January 2004 which specifically referred to 
his bilateral knee claim, that he should report for the 
scheduled VA medical examination regarding this claim and the 
consequences of his failure to appear for such an 
examination, requested that he identify any relevant evidence 
not of record, indicated that VA would request any such 
evidence he identified, and that he should submit any such 
evidence in his possession.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
December 1999 Statement of the Case (SOC), and Supplemental 
Statements of the Case (SSOCs), which provided him with 
notice of the law and governing regulations regarding his 
case, including the criteria for a higher disability rating 
and the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159, as well as the reasons for the determinations made 
with respect to his claim.  Thus, the duty to notify has been 
satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with this appeal, and he has not 
indicated that his service-connected bilateral knee 
disability has increased in severity since the most recent 
examination in February 2004.  In addition, the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claim, to include at 
the May 2001 hearing.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for 
degenerative changes of the left and right knees by the 
September 1998 rating decision.  A combined evaluation of 10 
percent was assigned, effective October 1, 1997.  The veteran 
appealed, contending that a higher rating was warranted.  In 
addition, it has been contended that he should be assigned 
separate ratings for limitation of motion and instability 
pursuant to VAOPGCPREC 23-97.

The post-service medical records, which cover a period from 
1997 to 2004, show treatment and evaluation of bilateral knee 
pain on a variety of occasions.  For example, the veteran 
underwent a VA general medical examination in December 1997, 
at which he complained, in part, of bilateral knee problems.  
He reported that in June 1995 he began to notice a 
"crunching sensation in the knees" and developed bilateral 
knee pain in the area above the patella, as well as behind 
the knees, and that this pain occurred when he went down 
steps.  He also reported that the pain had continued over 
time, and that he had pain with approximately 100 yards of 
ambulation, both up and down steps.  In addition, he reported 
that the right knee was worse than the left.

On examination, it was noted that the veteran was able to 
ambulate the length of the hallway to the examining room, 
approximately 150 yards.  His knees were noted as having 
crepitus bilaterally with flexion and extension.  Passive 
range of motion to approximately 140 degrees was possible, 
although he reported pain both medially and laterally at the 
extreme measurement.  Quadriceps and hamstring strength was 
equal bilaterally.  X-rays taken in conjunction with this 
examination revealed no evidence of recent fracture or 
dislocation.  However, there was a mild degree of 
degenerative joint disease involving both knees, and 
suspected narrowing of the medial side of the joint 
compartments.  Bone appeared to be normally mineralized.  No 
other abnormality was seen, although it was noted that weight 
bearing on both knees showed the slight narrowing of the 
medial side of the joint compartments.  Based on the 
foregoing, the examiner diagnosed degenerative joint disease 
of the knees, bilateral.

Medical records dated in March 1999 noted that the veteran's 
past medical history included arthritis of the knees.  On 
examination, it was noted that his lower extremity reflexes 
were 2+ at the patella and Achilles, and were symmetric.  
Further, he ambulated without any limp.

Records dated in June 1999 note that the veteran's past 
medical history included chronic hip, knee, and shoulder 
pain.  However, no pertinent physical findings appear to have 
been made regarding the knees.

Records dated in June 2000 note, in part, that the veteran 
hurt his knees during service.  However, examination showed 
full range of motion, no pain, for both knees.  Further, X-
rays taken of the knees later that same month revealed no 
significant abnormality of the bony structures, joint spaces, 
or soft tissues.

At his May 2001 hearing, the veteran testified, in part, that 
he experienced cracking and aching with his knee 
disabilities.  He also testified that he experienced very 
little swelling of his knees since service, a couple of days 
a month, and that they had given out on him.  Further, he 
indicated that he experienced loss of strength after being on 
his feet all day.  When questioned, he indicated that he also 
experienced pain and instability of his knees, that he had 
fallen a few times, and that his knees felt like they were 
going to give out on him about 3 times a month.  However, he 
did not wear any kind of braces on his knees.

In July 2002, the veteran underwent a new VA medical 
examination which noted, in part, that he complained of 
chronic catching and popping in his knees.  However, he did 
not use crutches, brace, or cane.  On examination, his knees 
revealed full range of motion.  Lachman and McMurray sign 
were both negative.  Further, there was no calf or thigh 
atrophy.  Each calf measured 40 cm.  Moreover, there was no 
swelling of the knees, although there was some mild 
patellofemoral crepitation.  It was also noted that X-rays of 
the knees were essentially normal.  Based on the foregoing, 
the examiner diagnosed mild overuse and possible early 
osteoarthritis of knees secondary to military activity.  The 
examiner further commented that the knee pain was probably 
chondromalacia of the patella secondary to military running 
and jumping, which should be treated with isometric 
quadriceps exercise as the veteran could tolerate them, but 
that these were difficult to do because of the service-
connected back disorder.

The veteran subsequently underwent a new VA medical 
examination of his knees in February 2004, which was 
conducted by the same clinician as in July 2002.  The 
examiner indicated that the medical records had been 
reviewed.  At this examination, the veteran complained that 
both knees ached, cracked, and grinded.  He also reported 
that they would occasionally swell with long periods of 
standing.  Further, he could not go up and down stairs very 
well, nor could he crouch or squat without pain.  He reported 
that the pain was mostly in the front of the knees, and that 
he occasionally had nocturnal pain as well.  For example, 
sometimes the cracking and grinding of the knees would wake 
him up at night.  It was noted that he had had physical 
therapy in the past for his knees, but the exercise that was 
most beneficial for his knees aggravated his service-
connected back disorder.  It was further noted that flare-ups 
of the knees were caused by prolonged standing, walking over 
400 yards, and going up and down steps.  There were no 
alleviating factors.  Although he carried a cane in his right 
hand, it was noted that this was for his back.  Moreover, 
there had been no dislocation or subluxation, inflammatory 
arthritis, or constitutional symptoms.

Examination of both knees revealed no swelling.  Both thigh 
muscles measured 47 cm in circumference, and 10 cm above the 
kneecaps, which indicated no thigh atrophy.  Similarly, both 
calf muscles measured 30 cm at the widest circumference, 
which indicated no calf muscle atrophy.  Further, range of 
motion was full extension and 140 degrees flexion on both 
sides with no loss of motion.  Lachman sign, McMurray 
testing, and anterior and posterior drawer sign were all 
negative.  His collateral ligaments were found to be stable.  
In addition, it was noted that X-rays were reviewed, and were 
essentially within normal limits.  The joint spaces were 
normal, including the patellofemoral joint, and there were no 
osteophytes.

Based on the foregoing, the examiner diagnosed post-traumatic 
chondromalacia of the patella on both sides brought about by 
military activity of running, climbing, and jumping with 
heavy loads on his back.  Further, the examiner commented 
that the veteran could not do any kind of activity that 
involved prolonged standing, climbing, or squatting.  The 
examiner also stated that he found no evidence of any 
weakened movement against bearing resistance.  Quadriceps 
strength on both sides was grade 5, and the veteran was able 
to hold his knee in full extension against resistance.  
Although he did have painful motion and pain with use, the 
examiner was not able to estimate how much additional loss of 
motion the knees would incur with repetitive use.  The 
examiner stated the veteran might have some additional limits 
of functional ability during flare-ups, but could not express 
this in terms or additional degrees of limitation of motion 
because this kind of information was not knowable.  The 
examiner further stated that to find out how much additional 
loss of motion the veteran would have during flare-ups, the 
veteran would have to go out and exercise actively, and then 
come back to be re-examined within a few minutes of this 
heavy activity.  However, this would not be advisable for the 
health of his knees.  Nevertheless, the examiner opined that 
if the veteran did go out and work heavy for a day or two 
with climbing, squatting, crouching, and carrying heavy loads 
he would probably be in more pain for several days after 
that, but the examiner reiterated that he was not able to 
express this in any terms of additional loss of range of 
motion.  The examiner did state that there was no question 
that the veteran's symptomatology was made worse by the above 
described activities which he could not do.  Moreover, the 
examiner stated that the veteran's basic pathology was 
softening of the articular cartilage on the knee cap 
secondary to overuse and repetitive trauma while in the 
military, that the condition was not treatable, that it could 
only be controlled by exercise, that it was permanent, and 
was going to limit his options on making a living.  The 
examiner recommended that the veteran go back to school and 
get a 4-year college degree or something equivalent so he 
could learn to make a living at a sedentary/light physical 
activity level.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the veteran's bilateral knee disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

The record reflects that the RO has evaluated the veteran's 
service-connected bilateral knee degenerative arthritis 
pursuant to Diagnostic Code 5010.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

The General Counsel for VA, in VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to separate ratings of 10 percent for his 
right and left knee disabilities, but that he is not 
otherwise entitled to a higher evaluation.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, even 
though he is qualified as a lay person to describe his 
visible symptomatology, his contentions cannot constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The record reflects that the RO assigned the 10 percent 
rating pursuant to Diagnostic Code 5003, based upon X-ray 
evidence of arthritis and the involvement of 2 major joints 
with no evidence of limitation of motion.  A review of the 
competent medical evidence of record, to include the various 
VA medical examinations, does consistently reflect that the 
veteran has full range of motion of both knees.  See 38 
C.F.R. § 4.71, Plate II.  However, this evidence also 
reflects that he experiences knee pain, to include painful 
motion of the knees, especially on prolonged use.  Further, 
the examiner who conducted the July 2002 and February 2004 
opined at the most recent examination that the veteran would 
have additional functional impairment, even though he could 
not express this in terms or additional degrees of limitation 
of motion.  Resolving the benefit of the doubt in favor of 
the veteran, the Board finds that the veteran is entitled to 
separate ratings of 10 percent for both the right and left 
knee based upon painful motion.  See 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

The Board acknowledges that the only X-ray evidence of 
arthritis, or degenerative joint disease, was on the December 
1997 X-rays, and that subsequent X-rays have contained no 
such findings.  Nevertheless, given the competent medical 
evidence of painful motion, the VA examiner's findings that 
the veteran would experience additional functional impairment 
during flare-ups, and the benefit of the doubt rule, the 
Board is satisfied that he would still be entitled to 
separate compensable ratings of 10 percent based upon 
limitation of motion.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5261.

The Board further finds that neither of the veteran's knees 
is entitled to a rating in excess of 10 percent based upon 
limitation of motion.  As already stated, despite the 
veteran's complaints of pain, the competent medical evidence 
has consistently shown full range of motion of both knees.  
Moreover, even though the VA examiner opined that there would 
be additional functional limitation due to flare-ups of pain, 
he could not express this in terms or additional degrees of 
limitation of motion.  Consequently, there is no objective 
evidence by which the Board can find that the veteran meets 
or nearly approximate the requisite criteria for ratings in 
excess of 10 percent under either Diagnostic Code 5260 or 
5261.

As to the question of whether the veteran is entitled to a 
separate compensable rating for either knee on the basis of 
instability and painful or limited motion of the knee, the 
Board finds that there is no objective evidence of 
instability or subluxation of either knee.  For example, at 
the most recent VA examination conducted in February 2004, it 
was noted that there had been no dislocation or subluxation, 
and the veteran's collateral ligaments were found to be 
stable.  As such, there is no objective evidence that the 
veteran meets or nearly approximates the criteria for a 
compensable rating for either knee under Diagnostic Code 
5257.  Thus, there is no basis to assign a separate 
compensable rating under the provisions of VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of either knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.

For the reasons stated above, the Board finds that the 
veteran is entitled to separate ratings of 10 percent for 
both his right and left knee, and that he does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent for either knee.  As the preponderance of the 
evidence is against the assignment of ratings in excess of 10 
percent for either knee, the benefit of the doubt doctrine is 
not for application with respect to this issue.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" 
ratings pursuant to Fenderson, supra, as well as the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  For example, 
the Board granted ratings of 10 percent for each knee based 
on limitation of motion.  However, even with the veteran's 
complaints of pain, a thorough review of the competent 
medical evidence does not show any distinctive period where 
either of the veteran's knees met or nearly approximated the 
schedular criteria for a rating in excess of 10 percent.

The Board also concurs with the RO's determination that the 
veteran's service-connected bilateral knee disability does 
not warrant an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the February 2004 VA examination 
report opined that the disability was going to limit his 
options on making a living, the record reflects that he has 
already been granted a total rating based upon individual 
unemployability (TDIU) due to his service-connected 
disabilities.  Thus, the Board finds that he is adequately 
compensated for any interference with employment attributable 
to his knees, as well as his other service-connected 
disabilities.  Moreover, there is no indication in the record 
that he has had any post-service periods of hospitalization 
due to either knee.  Consequently, the Board concludes that 
the service-connected bilateral knee disability does not 
present such an exceptional or unusual disability so as to 
render impractical the application of the regular schedular 
standards


ORDER

Entitlement to a separate rating of 10 percent for a right 
knee disability is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for a left 
knee disability is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



